﻿

Exhibit 10.54

﻿

GREEN PLAINS INC.

PERFORMANCE SHARE UNIT AGREEMENT

This Performance Share Unit Agreement (the “Agreement”) is made this ___ day of
____, 20__ to _______________ (the “Grantee”) and evidences the grant by Green
Plains Inc. (the “Company”) of a Performance Share Unit Award (the “Award”) to
the Grantee on the date hereof (the “Date of Grant”) pursuant to the Company’s
2009 Equity Incentive Plan (the “Plan”).  By accepting the Award, the Grantee
agrees to be bound in accordance with the provisions of this Agreement and the
Plan.  Capitalized terms used but not defined herein shall have the same meaning
as in the Plan.

1. Units Awarded.  The Grantee is hereby awarded ___ performance share units
(“Units”).  Each Unit represents the right to earn one share of the Company’s
Common Stock, $0.001 par value per share (“Stock”), subject to the conditions
set forth in this Agreement.  The number of Units that the Grantee actually
earns for the Performance Period (defined below) will be determined by the level
of achievement of the Performance Goals in accordance with Appendix A.

This Award is not effective unless signed by the Grantee and received by the
Company’s Chief Financial Officer within thirty (30) days following the Date of
Grant.

2. Performance Period.  The term “Performance Period” means the period beginning
on the Date of Grant and ending on the third anniversary of the Date of Grant.

3. Performance Goals.

(a) The number of Units earned by the Grantee for the Performance Period, if
any, will be determined at the end of the Performance Period based on the level
of achievement of the performance goals described in Appendix A.  All
determinations of whether performance goals have been achieved, the number of
Units earned by the Grantee, and all other matters, shall be made by the
Committee in its sole discretion.

(b) No later than ____ __ immediately following the end of the Performance
Period (the “Vesting Date”), the Committee will review and determine in writing
(i) whether, and to what extent, the performance goals for the Performance
Period have been achieved, and (ii) the number of Units that the Grantee has
earned, if any, subject to compliance with the requirements of Paragraph
4.  Such determination shall be final, conclusive and binding on the Grantee,
and on all other persons, to the maximum extent permitted by law.

4. Vesting of Units.  The Units are subject to forfeiture until they vest.   The
Units will vest and become nonforfeitable upon the Vesting Date, subject to (a)
the achievement of the Performance Goals set forth in Appendix A, and (b) the
Grantee’s not having had a Termination of Service prior to the Vesting Date. In
the event of death, disability or retirement, Units shall be treated as set
forth in Appendix B.



SLC-8569269-1

--------------------------------------------------------------------------------

 

5. Change in Control.  If a Change in Control occurs during the Performance
Period, and the acquirer terminates or does not assume the Units or substitute
comparable share units for the Units, the Units shall vest at the target level
on the effective date of the Change in Control and shall be paid within __
following the effective date of the Change in Control. In the event of a Change
in Control and the acquirer assumes the Units, the Units shall be treated as set
forth in Appendix C.

6. Payment of Units.   Payment in respect of the Units earned for the
Performance Period shall be made in shares of Stock and shall be issued to the
Grantee within 10 days following the Vesting Date.   The Company shall deliver
to the Grantee a stock certificate for the number of earned and vested
Units reduced by the number of shares of Stock having a value equal to the
amount required under Paragraph 16 to be withheld by the Company.

7. Transferability.  Subject to any exceptions set forth in this Agreement or
the Plan, the Units and the rights relating thereto may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Grantee.  Notwithstanding the foregoing,  the Grantee may designate a
beneficiary or beneficiaries and may change such designation from time to time
by filing a written designation thereof with the Secretary of the Company.  No
such designation shall be effective unless received prior to the death of
Grantee.  In the absence of such designation or if the beneficiary so designated
shall not survive Grantee, the certificate or certificates shall be delivered to
the estate of the Grantee.

8. Rights as Common Stockholder.   Grantee shall not have voting or any other
rights as a stockholder of the Company with respect to the Units.  Dividends or
dividend equivalents will not be paid with respect to the Units.  Upon the
issuance of a certificate for shares of Stock, Grantee will obtain full voting
and other rights as a stockholder of the Company.

9. No Right to Continued Service.   Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, consultant or director of the Company.  Further, nothing in the Plan
or this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee's employment or other service at any time, with or without
Cause.

10. Waiver of Breach.   The waiver by either party of a breach of any provision
of this Agreement must be in writing and shall not operate or be construed as a
waiver of any other or subsequent breach.

11. Grantee’s Undertaking.   Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or affect
one or more of the obligations or restrictions imposed on Grantee pursuant to
the express provisions of this Agreement and the Plan.  Grantee further agrees
that if he or she is or becomes an insider of the Company for purposes of any
applicable securities or other law or the Company’s insider trading policy, then
the disposal of shares acquired pursuant to this Agreement shall be subject to
restrictions under such law or policy.

12. Modification of Rights.   The rights of Grantee under this Agreement are
subject to modification and termination in certain events as provided herein
and/or the Plan.

13. Compliance with Law.   The issuance and transfer of shares of Stock in
connection with the Units shall be subject to compliance by the Company and the
Grantee with all applicable



-    -

SLC-8569269-1

--------------------------------------------------------------------------------

 

requirements of federal and state securities laws and with all applicable
requirements of the NASDAQ exchange.  No shares of Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

14. Change in Market Value.   It is expressly understood and agreed that the
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the market value of the Stock
after the Date of Grant.

15. Committee Authority.   Any questions concerning the interpretation of this
Agreement or the Plan, and any controversy which arises under this Agreement or
the Plan shall be settled by the Committee in its sole discretion.  All
determinations and decisions of the Committee shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.

16. Governing Law.   This Agreement shall be governed under the laws of the
State of Iowa without regard to the principles of conflicts of laws.

17. Successors and Assigns.   The Company may assign any of its rights under
this Agreement.  This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company.  Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Units may be transferred by will or the laws of descent or distribution.

18. Entire Agreement/Severability.   This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto.  If any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

19. Discretionary Nature of Plan.   The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
 The grant of the Units in this Agreement does not create any contractual right
or other right to receive any Units or other Awards in the future.  Future
Awards, if any, will be at the sole discretion of the Company.  Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Grantee’s employment with the
Company.

20. Amendment.   The Committee has the right to amend, alter, suspend,
discontinue or cancel the Units, prospectively or retroactively; provided,
however, that no such amendment shall adversely affect the Grantee’s material
rights under this Agreement without the Grantee’s consent.

21. Taxes.  Grantee will be solely responsible for any federal, state, local or
payroll taxes imposed in connection with the granting of the Units or the
delivery of the shares of Stock pursuant thereto, and Grantee authorizes the
Company or any Subsidiary to pay any withholding for taxes which the Company or
any Subsidiary deems necessary or proper in connection therewith.  The Company
shall convert shares having a value equal to the minimum required tax
withholding, with such value based on the last sale price of the shares reported
by NASDAQ on the date the amount of tax to be withheld is to



-    -

SLC-8569269-1

--------------------------------------------------------------------------------

 

be determined (i.e., on the Vesting Date).  The Company shall pay the dollar
value of the withheld shares as withholding to applicable tax authorities.

22. Section 409A.   This Agreement is intended to comply with an exemption to
Section 409A of the Code and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A of the Code and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Grantee on account of non-compliance with
Section 409A of the Code.

23. Clawback.  This Award is subject to the terms of the Company’s Clawback
Policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
required repayment or forfeiture of the Award or any shares of Common Stock or
other cash or property received with respect to the Award (including any value
received from a disposition of the shares acquired upon payment of the Award).

To confirm the foregoing, please sign and return one copy of this Award
Agreement immediately.

By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of
this Award Agreement.

Green Plains Inc.

By: Date:

Grantee:  Date:

The undersigned hereby designates _____________________________________ as
beneficiary, which designation shall continue until a written change of
designation of beneficiary shall have been filed with the Secretary of the
Company.

Grantee:  Date:

RETURN THIS FORM TO Chief Financial Officer, Green Plains Inc., 1811 Aksarben
Drive, Omaha, NE 68106.

﻿

 

-    -

SLC-8569269-1

--------------------------------------------------------------------------------

 

APPENDIX  A

PERFORMANCE GOALS 2017-2019

The Performance Goals for the Units are determined as follows:

·



50% of the Units vest based on the achievement of Total Shareholder Return
(“TSR”) relative to and against the Performance Peers (defined below) (“Relative
TSR Performance Adjustment Factor”)

·



50% of the Units vest based on the achievement of Return on Net Assets (“RONA”)
targets (defined below) (“RONA Performance Adjustment Factor”).

The Relative TSR Performance Adjustment Factor is determined as follows:

Relative TSR Performance

Adjustment Factor

Less than the 25th percentile

0

25th percentile

.50

55th percentile

1.00

80th percentile or higher

1.50

·



﻿

The RONA Performance Adjustment Factor is determined as follows:

3 Year Average RONA Performance

Adjustment Factor

Less than 1.5  %

0

3.0  %

.50

4.0  %

1.00

6.0 % or higher

1.50

Return on Net Assets (“RONA”) means the Company’s return on net assets for the
Performance Period.  If RONA does not meet at least the Threshold, then Grantee
will receive no shares of Stock upon the Conversion.  For performance between
the Threshold and Maximum levels, the percentage of Target will be interpolated.

TSR is the following:

(D + C) ÷ P, where

D = the cumulative amount of dividends for the Performance Period and during the
period the average stock price is determined, assuming dividend reinvestment on
ex-dividend date,

C = the increase or decrease in the average Stock price from the first day of
the Performance Period to the last day of the Performance Period, and

P = the average Stock price determined as of the first day of the Performance
Period and the last day of the Performance Period, where the average stock price
is the average of the closing transaction prices of



SLC-8569269-1

--------------------------------------------------------------------------------

 

a share of Stock, as reported on the NASDAQ for 20 trading days immediately
preceding the date for which the average Stock price is being determined. 

The average Stock price for the first day of the Performance Period equals =
$18.875

Payout capped at 100% of target if the Company’s absolute TSR over the 3-year
period is negative.

The Performance Peers are the following companies:

 

ConocoPhillips

Hess Corporation

Patterson-UTI Energy

﻿

Darling Ingredients

Marathon Oil

Renewable Energy Group

Anadarko Petroleum

Delek US Holdings

Matador Resources

REX American Resources

The Andersons

Devon Energy

Methanex Corp.

SM Energy

Apache Corporation

Energen Corporation

MGP Ingredients

SunOpta Inc.

Archer-Daniels-Midland Company

EOG Resources Inc.

Murphy Oil

Superior Energy Services

﻿

Forum Energy Technologies, Inc.

Nabors Industries

Valero Energy

Bunge Limited

 

Noble Energy, Inc.

Westlake Chemical

Carrizo Oil & Gas

Halliburton Company

Oasis Petroleum Inc.

Whiting Petroleum

Concho Resources

Helmerich & Payne

Pacific Ethanol, Inc.

WPX Energy, Inc.

﻿





-    -

SLC-8569269-1

--------------------------------------------------------------------------------

 



﻿

APPENDIX B &C

﻿

Scenario

RSUs*

PSUs*

Death/Disability

Vesting accelerates

Payout based on actual performance at end of performance period (not pro-rated)

Retirement

(Defined as age 60 and 10 years service)

Vesting continues subject to adherence with restrictive covenants; grants
outstanding less than 12 months at time of Retirement are pro-rated based on
portion of prior 12 months worked

Same as for RSUs, with respect to vesting and proration; payout based on actual
performance at end of performance period

Involuntary Termination without Cause; Voluntary Resignation for Good Reason (as
applicable)

Unvested awards are forfeited


Unvested awards are forfeited


Change in Control (“CIC”)

“Double-trigger” vesting acceleration (i.e., vesting accelerates if either (a)
successor entity does not assume, convert, continue the awards or (b) if
successor does assume, convert, continue the awards and the participant is
terminated without Cause within 24 months (or resigns for Good Reason, if
applicable))

Upon the CIC, PSUs convert to a number of time-based RSUs based on
performance-to-date of CIC; converted RSUs vest subject to continued service at
the end of original performance period, subject to same “double-trigger” vesting
acceleration as described for RSUs

Other Termination

Unvested awards are forfeited

Unvested awards are forfeited

*Executives without contracts may receive RSU/PSU grants that allow for vesting
of awards in certain events beyond what is listed above as determined by the
Compensation Committee.



-    -

SLC-8569269-1

--------------------------------------------------------------------------------